ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

 Response to Arguments
Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(d) rejection and 35 U.S.C. 112(f) claim interpretation previously set forth in the Non-Final Office Action mailed February 9, 2022. Accordingly, the rejection and claim interpretations are withdrawn. 

Reasons for Allowance
Claims 1, 5, 6, 8, 9, 13 and 16 - 20 are allowed in light of the Applicant's response filed on May 9, 2022. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim to incorporate detailed subject matter for decoding an image. 
The closest prior art JUN et al., (US 2019/0166375 A1) and Liu et al., (US 20180/352222 A1) do not disclose the claimed element, “whether to update a prediction sample, derived by a first reference sample, in the current block by using a second reference sample or not is determined by comparing a coordinate value of the prediction sample with a first threshold value, and wherein the first reference sample is one of the top reference samples and the second reference sample is one of the left reference samples”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While deriving reference samples of a current block while decoding an image, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425